Citation Nr: 0429982	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  02-06 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1973 through May 
1976 and again from October 1981 through October 1984.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 adverse action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  This case was previously before the 
Board in February 2003 and August 2003.  In February 2003 the 
Board requested additional development of the claim, 
specifically to obtain all VA treatment records.  In August 
2003 the Board remanded the claim back to the RO for its 
review.  In June 2004 the RO issued a new rating decision.  A 
supplemental statement of the case was issued in June 2004.

The appellant testified before the RO at a hearing in July 
2002.  The transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Total disability ratings for pension may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of nonservice-connected disabilities, provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2003). 
  
An April 2003 VA examination report shows that the veteran 
works 25 to 30 hours per week in a grocery store as a 
stocker.  His job is to stock the shelves and he typically 
works five hours a day.  He cannot lift anything heavy and 
the most he can lift at one time is 4 to 5 pounds.  The Board 
is interested in whether the veteran's nonservice-connected 
disabilities preclude him from engaging in substantially 
gainful employment.  Substantially gainful employment is 
"that which is ordinarily followed by the non-disabled to 
earn their livelihood with earnings common to the particular 
occupation in the community where the veteran resides." 
Moore v. Derwinski, 1 Vet. App. 356 (1991) (quoting the VA 
Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) 
[now para. 7.55b(7)]).  It also suggests "a living wage."  
Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The United 
States Court of Appeals for Veterans Claims (Court) further 
defined "substantially gainful employment" as "an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income."  Faust v. 
West, 13 Vet. App. 342 (2000).  The ability to work 
sporadically or obtain marginal employment is not 
substantially gainful employment.  See Moore, 1 Vet. App. at 
358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be 
considered substantially gainful employment").  Marginal 
employment may also be held to exist, on a facts- found 
basis, when earned annual income exceeds the poverty 
threshold.  38 C.F.R. § 4.16(a).   
 
Given the veteran's part-time work status and the lack of 
information regarding his current wages, the Board cannot 
determine at this time whether the veteran's employment as a 
grocery stocker is more than merely marginal.  Thus, a remand 
is required to determine whether or not the veteran is 
substantially and gainfully employed.  

The VCAA also provides that VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  See 38 U.S.C.A. § 5103A.  This 
assistance specifically includes obtaining a medical 
examination or opinion where such is necessary to make a 
decision on the claim.

In this case, the record also reveals that the veteran was 
last afforded a VA examination to assess the severity of his 
nonservice-connected disorders in April 2003.  This 
examination showed moderate to severe limitation of motion of 
the veteran's lumbar spine.  In a June 2004 rating decision, 
the RO evaluated the veteran's nonservice- connected back 
condition as 10 percent disabling using 38 C.F.R. § 4.71(a), 
Diagnostic Code (DC) 5003 (2003).  DC 5003 provides for a 10 
percent evaluation where there is no compensable limitation 
of motion in a joint but there is evidence of arthritis 
established by X-ray findings.  DC 5003 further provides that 
if there is limitation of motion, the disability is to be 
rated under the appropriate diagnostic code for the specific 
joint involved.  Limitation of motion of the lumbar spine is 
rated under DC 5292.  Based on the evidence limitation of 
motion of the veteran's lumbar spine shown in the April 2003 
examination it appears that the veteran was improperly rated 
under DC 5003.  Therefore, the Board is of the opinion that 
the veteran's disability should be evaluated using DC 5292 
rather than DC 5003.

Furthermore, effective September 26, 2003 the rating criteria 
applicable to the disorders of the spine under 38 C.F.R. § 
4.71a, were amended by VA.  See 68 Fed. Reg. 51,454 (August 
27, 2003).  The amended rating criteria now define normal 
range of motion for the various spinal segments for VA 
compensation purposes.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion are the maximum that can be used for 
calculation of the combined range of motion.  See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2), as added by 68 Fed. Reg. 51,454.

The definitions used in the April 2003 VA examination of 
"normal" for the range of motion of the various spinal 
segments were different from the definitions of "normal" in 
the amended rating criteria.  Thus, a remand is required to 
determine the limitation of motion the veteran currently 
experiences in his lumbar spine.

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the veteran and 
his representative of the necessity of 
obtaining information regarding his 
current employment.  The veteran should 
complete an Income and Earning statement 
and a Release and Authorization form so 
that the RO has the authority to obtain 
the veteran's employment records.

2.  Once the RO receives the signed 
Release and Authorization form from the 
veteran, the RO must then request the 
veteran's employment records from his 
current employer.  The employer should be 
instructed to provide the salary paid the 
to the veteran and to describe the 
veteran's work duties and any special 
assistance given to the veteran based on 
his disabilities, if any.  If these 
records and/or statements are 
unobtainable, a negative reply must be 
noted in writing and associated with the 
claims folder.

3.  If these employment records show that 
the veteran is only marginally employed, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the current severity of his 
nonservice-connected lower back 
condition.  The examiner must describe 
all current subjective complaints and 
findings and must test the limitation of 
motion of the veteran's back based on the 
revised diagnostic code.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner must indicate 
in the examination report that the 
veteran's claims folder was reviewed 
prior to the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.   

4.  After completing any additional 
necessary development the RO should 
readjudicate the appeal.  Specifically, 
the RO should re-evaluate the veteran's 
lower back condition and assign a 
disability rating based upon the most 
appropriate diagnostic code.  The RO must 
then furnish the veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow 
the veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



